DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	
Information Disclosure Statement
The information disclosure statements submitted on October 27, 2020 and December 10, 2020 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalal et al. (hereinafter Dalal) (U.S. Patent Application Publication # 2007/0171828 A1).
Regarding claims 1 and 12, Dalal teaches and discloses a method in a network node to dynamically adjust a maximum transmission unit (MTU), the method comprising: transmitting a path MTU probe packet (initial packet) with padding to meet a packet length specified by a selected MTU (initial MTU value) and allowing the path MTU probe packet to be fragmented if the packet is too large ([0033]; [0052]; teaches transmitting an initial packet with an initial MTU value which allows for packet fragmentation from a sender to a receiver); 
transmitting a path MTU probe trailer packet (additional packet) having a packet length significantly smaller than the selected MTU ([0033]; [0052]; teaches transmitting, from the sender to the receiver, additional packets/datagrams of different initial MTU values which can be received by the receiver); and 
upon receiving a path MTU received probe packet having an Internet protocol (IP) datagram length the same as the selected MTU defined in the MTU probe packet, increasing the selected MTU for a subsequent MTU discovery probe of the increased MTU ([0033]; [0036]; [0040]; [0043]; [0052]; [0070]; [0071]; [0080]; [0081]; teaches providing feedback messages to the sender regarding a new MTU size and adjusting the MTU size in order to determine the optimal MTU size).

claims 2 and 13, Dalal further teaches and discloses transmitting a path MTU probe packet having a packet length according to the increased MTU and with a IP Header Don't Fragment bit set to 0 ([0012]; [0013]; [0043]; teaches stting Don’t Fragment (DF) bit and transmitting a PMTU probe with the increased MTU).

Regarding claims 3 and 14, Dalal further teaches and discloses upon receiving a path MTU received probe packet having a second IP datagram length less than the adjusted MTU in response to the subsequent MTU discovery probe; and adjusting the increased MTU to be equal to the second IP datagram length ([0033]; [0040]; [0043]; [0080]; [0081]; teaches changing and decreasing the MTU size in order to determine the optimal MTU size).

Regarding claim 4, Dalal further teaches and discloses wherein the path MTU probe packet was fragmented ([0033]; [0052]; teaches fragmentation of the MTU packet).

Regarding claims 5 and 15, Dalal further teaches and discloses upon receiving a path MTU received probe trailer only packet in response to the subsequent MTU discovery probe, decreasing the selected MTU ([0033]; [0040]; [0043]; [0052]; [0070]; [0071]; [0080]; [0081]; teaches changing and decreasing the MTU size in order to determine the optimal MTU size).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (hereinafter Dalal) (U.S. Patent Application Publication # 2007/0171828 A1) in view of Badt et al. (hereinafter Badt) (U.S. Patent # 5,959,974).
Regarding claims 6 and 16, Dalal discloses the claimed invention, but may not expressly disclose upon receiving a reply timeout indicating no packet was received in response to the subsequent MTU discovery probe, probing with the same selected MTU.
Nonetheless, in the same field of endeavor, Badt teaches and suggests upon receiving a reply timeout indicating no packet was received in response to the subsequent MTU discovery probe, probing with the same selected MTU (column 6, lines 15-27; teaches retrying and retransmitting in attempting to determine the PMTU upon a time out and updating a retry counter).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a reply timeout as taught by Badt with the method as disclosed by Dalal for the purpose of repeating of the initial discovery process and avoiding endless looping.

claims 7 and 17, Dalal discloses the claimed invention, but may not expressly disclose upon receiving a reply timeout indicating a response to the path MTU probe packets has not been received and with a retry count that is less than N, retransmitting the path MTU probe packet with the selected MTU, retransmitting the path MTU probe trailer packet, and updating the retry count to indicate an additional retransmission has been attempted.
Nonetheless, in the same field of endeavor, Badt teaches and suggests upon receiving a reply timeout indicating a response to the path MTU probe packets has not been received and with a retry count that is less than N, retransmitting the path MTU probe packet with the selected MTU, retransmitting the path MTU probe trailer packet, and updating the retry count to indicate an additional retransmission has been attempted (column 6, lines 15-27; teaches retrying and retransmitting in attempting to determine the PMTU upon a time out and updating a retry counter).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a reply timeout as taught by Badt with the method as disclosed by Dalal for the purpose of repeating of the initial discovery process and avoiding endless looping.

Regarding claims 8 and 18, Dalal, as modified by Badt, discloses the claimed invention, but may not expressly disclose upon receiving a path MTU received probe trailer only packet and with a retry count that is less than N, retransmitting the path MTU probe packet with the selected MTU, retransmitting the path MTU probe trailer packet, 
Nonetheless, Badt further teaches and suggests upon receiving a path MTU received probe trailer only packet and with a retry count that is less than N, retransmitting the path MTU probe packet with the selected MTU, retransmitting the path MTU probe trailer packet, and updating the retry count to indicate an additional retransmission has been attempted (column 6, lines 15-27; teaches retrying and retransmitting in attempting to determine the PMTU upon a time out and updating a retry counter).

Regarding claims 9 and 19, Dalal, as modified by Badt, discloses the claimed invention, but may not expressly disclose upon receiving a reply timeout indicating a response to the path MTU probe packets has not been received and with a retry count that is equal to or greater than N, decreasing the MTU, initializing the retry count, transmitting a path MTU probe packet with the decreased MTU, and retransmitting the path MTU probe trailer packet.
Nonetheless, Badt further teaches and suggests upon receiving a reply timeout indicating a response to the path MTU probe packets has not been received and with a retry count that is equal to or greater than N, decreasing the MTU, initializing the retry count, transmitting a path MTU probe packet with the decreased MTU, and retransmitting the path MTU probe trailer packet (column 6, lines 15-27; teaches retrying and retransmitting in attempting to determine the PMTU upon a time out and updating a retry counter).

Regarding claims 10 and 20, Dalal, as modified by Badt, discloses the claimed invention, but may not expressly disclose upon receiving a path MTU received probe trailer only packet and with a retry count that is equal to or greater than N, decreasing the MTU, initializing the retry count, transmitting a path MTU probe packet with the decreased MTU, and retransmitting the path MTU probe trailer packet.
Nonetheless, Badt further teaches and suggests upon receiving a path MTU received probe trailer only packet and with a retry count that is equal to or greater than N, decreasing the MTU, initializing the retry count, transmitting a path MTU probe packet with the decreased MTU, and retransmitting the path MTU probe trailer packet (column 6, lines 15-27; teaches retrying and retransmitting in attempting to determine the PMTU upon a time out and updating a retry counter).

Regarding claim 11, Dalal, as modified by Badt, discloses the claimed invention, but may not expressly disclose wherein the path MTU probe packet is set with a sequence number (SN) of zero and wherein a transport protocol allocates zero as an unused sequence number.
Nonetheless, Badt further teaches and suggests wherein the path MTU probe packet is set with a sequence number (SN) of zero and wherein a transport protocol allocates zero as an unused sequence number (column 6, lines 15-27).
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-10, 12, and 14-20 are rejected on the ground of nonstatutory double tenting as being unpatentable over claims 12, 13, 15, 17, and 23 of U.S. Patent No. 10,050,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  











U.S. Patent No. 10,050,898 B2
Claim 1
Claim 12
A method in a network node to dynamically adjust a maximum transmission unit (MTU), the method comprising: transmitting a path MTU probe packet with padding to meet a packet length specified by a selected MTU and allowing the path MTU probe packet to be fragmented if the packet is too large; transmitting a path MTU probe trailer packet having a packet length significantly smaller than the selected MTU; and upon receiving a path MTU received probe packet having an Internet protocol (IP) datagram length the same as the selected MTU defined in the MTU probe packet, increasing the selected MTU for a subsequent MTU discovery probe of the increased MTU.
A method in a network node to adjust a maximum transmission unit (MTU) to reduce fragmentation of transmitted packets, the method comprising: establishing an MTU probing first state of operation to search for an increased MTU that reduces fragmentation on transmissions between a node A and a node B; transmitting from a node A to a node B a path MTU probe request packet that is configured with padding adjusted to meet a packet length specified by a selected MTU value, that is configured to be fragmented if the path MTU probe request packet with the adjusted padding is too large, and that elicits from the node B a first reply message that includes a datagram length of the path MTU probe request packet when received in the node B; transmitting from the node A to the node B a path MTU probe trailer request packet without padding and without user data having a packet length significantly smaller than the selected MTU value to allow the path MTU probe trailer request packet to be received at the node B even if the path MTU probe request packet was dropped before reaching the node B and that elicits from the node B a second reply message in response to receipt of the path MTU probe trailer request packet in the node B; determining for the first reply message received at the node A that the included datagram length is equal to the selected MTU value and is not at a predetermined maximum MTU value; and in response to said determination, transitioning to an MTU probing second state of operation, increasing the selected MTU value for a subsequent MTU search probe transmission within a range from a predetermined minimum MTU value to the predetermined maximum MTU value, and adjusting padding for the subsequent 

Claim 4 is anticipated by claim 12 of the patent.
Claims 5 and 15 are anticipated by claim 12 of the patent.
Claims 6 and 16 are anticipated by claim 15 of the patent.
Claims 7 and 17 are anticipated by claim 15 of the patent.
Claims 8 and 18 are anticipated by claim 15 of the patent.
Claims 9 and 19 are anticipated by claim 17 of the patent.
Claims 10 and 20 are anticipated by claim 17 of the patent.
Claim 12
Claim 23
A non-transitory computer-readable medium storing a computer program which causes a computer system to perform a method in a network node comprising: transmitting a path MTU probe packet with padding to meet a packet length specified by a selected MTU and allowing the path MTU probe packet to be fragmented if the packet is too large; transmitting a path MTU probe 




Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Suk Jin Kang/
Examiner, Art Unit 2477
February 26, 2022